DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-18 have been canceled. Claim 1 remains pending and has been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the defect prediction system" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this limitation will be interpreted as “a defect prediction system.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,086,761 (“761”). Although the claims at issue are not identical, they are not patentably distinct from each other because for example:

In regard to claim 1, 761 claims:
1. A computer-implementable method for predicting a defect within a computer program comprising: See 761, claim 1: “A computer-implementable method for predicting a defect within a computer program and applying a defect prediction, the method comprising:”
accessing a code base of the computer program, the code base of the computer program comprising a plurality of computer program files; See 761, claim 1: “accessing a code base of the computer program, the code base of the computer program comprising a plurality of computer program files”
training [a] defect prediction system, the training including performing a historical analysis of defect occurrence patterns in the code base of the computer program; See 761, claim 1: “training a defect prediction system, the training including performing a historical analysis of defect occurrence patterns in the code base of the computer program;”
analyzing a commit of the computer program to identity a likelihood of defect occurrence within each of the plurality of files of the computer program; and, See 761, claim 1: “analyzing a commit of the computer program to identify a risk value representing a likelihood of defect occurrence within each of the plurality of computer program files;”
calculating a defect prediction metric for each of the plurality of files of the computer program, the defect prediction metric providing an objective measure of defect prediction for each of the plurality of files of the computer program. See 761, claim 1: “calculating a defect prediction metric for each of the plurality of computer program files, the defect prediction metric providing an objective measure of defect prediction for each of the plurality of computer program files.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0239402 by Zieder et al. (“Zieder”).

	In regard to claim 1, Zieder discloses:
1. A computer-implementable method for predicting a defect within a computer program comprising: See Zieder, at least Fig. 5, broadly depicting a method. Also see ¶ 0015, e.g. “designate the likelihood that a commit is good (bug free) or bad (likely contains a bug).”
accessing a code base of the computer program, the code base of the computer program comprising a plurality of computer program files; See Zieder, col. 1, lines 49-53, e.g. “code.”
training [a] defect prediction system, the training including performing a historical analysis of defect occurrence patterns in the code base of the computer program; See Zieder, ¶ 0023, e.g. “A second class of attributes includes attributes based on the labels of the prior commits (previous labels).” Also see ¶ 0028, e.g. “learning.”
analyzing a commit of the computer program to identity a likelihood of defect occurrence within each of the plurality of files of the computer program; and, See Zieder, ¶ 0015-0016, e.g. “The classifier generates a risk level for each commit to designate the likelihood that a commit is good (bug free) or bad (likely contains a bug).” Also see ¶ 0022, e.g. “A first class of attributes includes attributes based on the commit itself.”
calculating a defect prediction metric for each of the plurality of files of the computer program, the defect prediction metric providing an objective measure of defect prediction for each of the plurality of files of the computer program. See Zieder, ¶ 0015, e.g. “generate a classifier which predicts a risk level with merging the software commit in to the production environment.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 20090313605 by Ostrand teaches prediction of fault-prone software files based on historic records (see Abstract).
U.S. Patent Application Publication 20120311389 by Pasala teaches bug prediction based upon version history (see ¶ 0030).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121